Per Curiam.
In a contest over a will predicated upon the alleged testamentary incapacity of the testatofl and undue influence exerted over him, the County Judge originally and the Circuit Judge on appeal sustained the will. On appeal here the transcript has been duly considered and the evidence is found to sustain the findings of the two courts below.
In Newman v. Smith, 77 Fla. 667, 82 South. Rep. 286, the finding of the County Judge was reversed by the Circuit Judge and this court agreed with the findings of the County Judge who heard the testimony when it was taken.
In this case the findings of the trial court and of the intermediate court are the same and' this court on appeal agrees with such findings. • •
Where the testamentary capacity of a testator and alleged undue' influence over him in making a will are- adjudged by the County Judge on evidence taken before him and the will is sustained for probate,' and such adjudication is, on appeal, affirmed by the Circuit Court, and the evidence, without reference to the burden of proof, fully sustains the adjudication in favor of the validity of the will, this court will not, on appeal, disturb such adjudications.
Decree affirmed.
Browne, C. J., and Taylor, Wiiitfiei.d, Ellis and
West, J. J., concur.